Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the above appeal for reappraisement consists of second grade canned corned beef exported from Paraguay on or about December 4,1961.
IT IS FURTHER STIPULATED AND AGREED that said merchandise was appraised on the basis of United States value which basis is not contested and that on or about the date of exportation of said merchandise such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Paraguay and that on or about the date of exportation of said merchandise such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Paraguay for export to the United States.
IT IS FURTHER STIPULATED AND AGREED that on or about the date of exportation of the merchandise before the Court such or similar imported merchandise was freely offered for sale in the United States for domestic consumption in the usual wholesale quantities in the ordinary course of trade after the deductions authorized in section 402(e) of the Tariff Act of 1930, defining United States value, at $11.9856 per case of 48 tins, net packed.
*680IT IS FURTHER STIPULATED AND AGREED that this appeal may be deemed to be submitted for decision on this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and hold that United States value, as defined in section 402 (e) of the Tariff Act of 1930, as amended, is the proper basis for determination of value of the canned corned beef described in the invoice and entry covered by this appeal, and such value is $11.9856 per case of 48 tins, net packed.
Judgment will be entered accordingly.